In an action to recover damages, inter alia, for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County (Barone, J.), dated August 11, 2005, which granted the defendant’s motion to dismiss the complaint as time-barred and denied his cross motion for leave to amend the caption and the complaint, and to consolidate the action with other actions.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion to dismiss the complaint, and properly denied the plaintiff’s cross motion (see Giordano v Westchester County Dept. of Parks, Recreation & Conservation, 32 AD3d 897 [2006] [decided herewith]). Prudenti, P.J., Adams, Rivera and Lifson, JJ., concur.